Exhibit 10.1

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.
2015 LONG-TERM INCENTIVE PLAN

 

Market STOCK Unit Grant Notice

 

Capitalized terms not specifically defined in this Market Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2015
Long-Term Incentive Plan (as amended from time to time, the “Plan”) of Lindblad
Expeditions Holdings, Inc. (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) an Other
Stock or Cash Based Award pursuant to the Plan consisting of Market Stock Units
as described in this Grant Notice (the “MSUs”), subject to the terms and
conditions of the Plan and the Market Stock Unit Agreement attached as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference.

 

Participant:

 

Grant Date:

September 30, 2020

Number of MSUs:

 

Vesting Schedule:

Subject to the terms of the Agreement, the number of MSU Shares earned will be
determined on March 31, 2022 (the “Closing Date”). The MSU Shares that are
earned will vest as 50% on the Closing Date and 50% on March 31, 2023.

   

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

PARTICIPANT

By:

   

Name:

 

[Participant Name]

Title:

     

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

MArket STOCK UNIT AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

Article I.
general

 

1.1               Award of MSUs.

 

(a)                The Company has granted the MSUs to Participant effective as
of the grant date set forth in the Grant Notice (the “Grant Date”). Each MSU
represents the right to receive one Share multiplied by the Performance
Multiplier or, at the option of the Company, an amount of cash, in either case,
as set forth in this Agreement. Participant will have no right to the
distribution of any Shares or payment of any cash until the time (if ever) the
MSUs have vested.

 

1.2             Incorporation of Terms of Plan. The MSUs are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

 

1.3             Unsecured Promise. The MSUs will at all times prior to
settlement represent an unsecured Company obligation payable only from the
Company’s general assets.

 

Article II.
VESTING; forfeiture AND SETTLEMENT

 

2.1               Vesting. The MSUs are 100% unvested as of the Grant Date. On
the Closing Date, the Company will determine the Performance Multiplier for the
MSUs and each MSU will thereupon convert into the right to receive a number of
Shares (the “MSU Shares”) equal to the product of the Number of Shares awarded
on the Grant Date multiplied by the Performance Multiplier. The MSU Shares will
vest as set forth in the Grant Notice (and any fraction of an MSU that would
otherwise be vested will be rounded down, unless otherwise determined by the
Company). For purposes of this Agreement, the following definitions apply:

 

(a)      “Ending Average Closing Price” means, the average closing price of a
Share as reported on the NASDAQ Capital Market for the 10 consecutive trading
days ending on (and including) the Closing Date.

 

(b)     “Starting Closing Price” means the closing price of a Share as reported
on the NASDAQ Capital Market on the Grant Date.

 

(c)      “Performance Multiplier” for the MSUs, means the quotient obtained by
dividing (i) the Ending Average Closing Price for the Closing Date by (ii) the
Starting Closing Price, provided, however, that in no event shall the
Performance Multiplier exceed 1.50.

 

2.2     Forfeiture. In the event of Participant’s Termination of Service for any
reason, all unvested MSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company. In

 

A-2

--------------------------------------------------------------------------------

 

 

addition, upon the Closing Date, any portion of the MSUs that are not earned in
accordance with Section 2.1 above will immediately and automatically be
cancelled and forfeited.

 

2.3               Settlement.

 

(a)     MSUs will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable MSU Shares, but
in no event more than sixty (60) days after the MSU’s vesting date.
Notwithstanding the foregoing, the Company may delay any payment under this
Agreement that the Company reasonably determines would violate Applicable Law
until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

 

(b)     If MSUs are paid in cash, the amount of cash paid with respect to each
vested MSU Share will equal the Fair Market Value of a Share on the day
immediately preceding the payment date.

 

Article III.
TAXATION AND TAX WITHHOLDING

 

3.1     Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

 

3.2               Tax Withholding.

 

(a)     The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the MSUs as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Award.

 

(b)     Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the MSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the MSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
MSUs or the subsequent sale of Shares. The Company and the Subsidiaries do not
commit and are under no obligation to structure the MSUs to reduce or eliminate
Participant’s tax liability.

 

Article IV.
other provisions

 

4.1               Adjustments. Participant acknowledges that the MSUs and the
Shares subject to the MSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan.

 

4.2               Notices. Any notice to be given under the terms of this
Agreement to the Company must be in writing and addressed to the Company in care
of the Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files. By a notice

 

A-3

--------------------------------------------------------------------------------

 

 

given pursuant to this Section, either party may designate a different address
for notices to be given to that party. Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

 

4.3            Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

4.4      Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

 

4.5     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

4.6     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the MSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

 

4.7           Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

4.8     Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

 

4.9     Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the MSUs, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the MSUs, as and when settled pursuant to the terms of this
Agreement.

 

4.10     Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

A-4

--------------------------------------------------------------------------------

 

 

4.11     Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

* * * * *

 

 

 

 

 

A-5

 